Case: 21-10359     Document: 00516137276         Page: 1     Date Filed: 12/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 20, 2021
                                  No. 21-10359                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Shawn Bell,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-247-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Michael Shawn Bell appeals his guilty-plea conviction for being a felon
   in possession of a firearm and his sentence of 180 months in prison pursuant
   to the Armed Career Criminal Act (ACCA). According to Bell, the district
   court erred by treating his prior Texas Penal Code § 30.02 convictions for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10359        Document: 00516137276             Page: 2      Date Filed: 12/20/2021




                                         No. 21-10359


   burglary of a habitation or building as violent felonies for purposes of the
   ACCA. The Government has moved for summary affirmance based on this
   court’s decision in United States v. Herrold, 941 F.3d 173 (5th Cir. 2019) (en
   banc), cert. denied, 141 S. Ct. 273 (2020). In the alternative, the Government
   moves for an extension of time in which to file a brief.
           In Herrold, 941 F.3d at 182, this court held that Texas burglary is
   “generic burglary” and is therefore an enumerated-offense violent felony
   under the ACCA. 1         Although Bell concedes only that his challenge is
   “probably” foreclosed by this court’s precedent, he urges us to overrule
   Herrold based on how other circuit courts of appeal have applied recent
   Supreme Court precedent and the construction of Texas laws by Texas
   courts. We are bound, however, by our precedent “in the absence of an
   intervening contrary or superseding decision by this court sitting en banc or
   by the United States Supreme Court, neither of which has occurred.” United
   States v. Montgomery, 974 F.3d 587, 590 n.4 (5th Cir. 2020) (internal
   quotation marks and citation omitted), cert. denied, 141 S. Ct. 2823 (2021).
   Accordingly, the district court did not err. See Herrold, 941 F.3d at 182.
           In light of the foregoing, the Government’s opposed motion for
   summary affirmance is GRANTED, see Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969), the alternative motion for an extension
   of time in which to file a brief is DENIED as unnecessary, and the judgment
   of the district court is AFFIRMED.




           1
              As a result, it is not the subject of the Supreme Court’s decision in Borden v.
   United States, 141 S. Ct. 1817, 1825 (2021) addressing the elements clause.




                                               2